Citation Nr: 0011336	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of a proper initial rating for left ear 
hearing loss, currently assigned a noncompensable rating.  

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for left 
ear hearing loss, assigning a noncompensable rating for that 
disability, and which denied service connection for right ear 
hearing loss and for tinnitus.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

The veteran's claim for an increased (compensable) initial 
evaluation for left ear hearing disability is addressed in 
the REMAND appended to this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  The veteran was exposed to acoustic trauma, consisting 
primarily of heavy artillery fire, during his active service 
in Vietnam.  

3.  The medical evidence as a whole implies that it is 
plausible that the veteran's right ear hearing loss is 
etiologically linked to his active service.  

4.  The veteran has been diagnosed with bilateral tinnitus.  

5.  The veteran's diagnosed tinnitus has been medically 
linked to acoustic trauma in service, and no contrary opinion 
is of record.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for right ear 
hearing loss is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection, Bilateral Tinnitus

As a preliminary matter, the Board finds that the veteran's 
claim for bilateral tinnitus is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed with respect to the veteran's claim 
for service connection for tinnitus.  

As noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110.  Service connection may 
also be granted for an organic disease of the nervous system, 
such as tinnitus or sensorineural hearing loss, when such 
disorder is manifested to a compensable degree within one 
year of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

As noted, the veteran served as an artillery crewman during 
the Vietnam War, and was exposed to acoustic trauma during 
that period.  He has been granted service-connected for left 
ear hearing loss.  The veteran essentially contends that his 
155-mm howitzer fired approximately 200 to 300 rounds daily, 
and that ever since his active service, he has experienced a 
constant ringing in his ears.  

The veteran underwent a VA rating examination in May 1998 in 
which he related his history of exposure to acoustic trauma 
in service, and his complaints of having experienced a 
ringing in his ears.  He reported that his tinnitus was 
constant, and was very loud and quite annoying.  The VA 
examiner noted that the onset of tinnitus had occurred in 
1968 and 1969 when the veteran served with his artillery unit 
in Vietnam.  The examiner also concluded with diagnoses of 
mild-to-profound bilateral sensorineural hearing loss, and 
indicated that the veteran's tinnitus complaint was 
consistent with the degree and configuration of measured 
hearing loss.  

Lack of evidence of tinnitus or a related disability during 
service or immediately upon separation from service is not 
fatal to a veteran's claim.  The applicable laws and 
regulations do not require in-service complaints of, or 
treatment for hearing loss or tinnitus in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The determinative issue is whether there is a 
basis for linking the currently diagnosed tinnitus and the 
veteran's active service.  

The Board observes that in the present case, exposure to 
acoustic trauma has been established, and that such exposure 
is consistent with duties as a heavy artillery crewman during 
the Vietnam War.  See generally 38 U.S.C.A. § 1154 (West 
1991).  In this regard, the Board notes that service 
connection has been granted for left ear hearing loss.  
Moreover, the Board notes that the VA examiner who conducted 
the May 1998 rating examination concluded that the veteran's 
tinnitus began during his service as an artillery crewman, 
and that such complaints of tinnitus were consistent with the 
demonstrated degree of hearing loss.  

Accordingly, the Board concludes that the veteran currently 
has tinnitus, and that a nexus or link between the veteran's 
active service and his tinnitus has been established.  It is, 
therefore, the decision of the Board that the preponderance 
of the evidence supports the veteran's claim, and that 
service connection for bilateral tinnitus is warranted.  

II.  Service Connection, Right Ear

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  The law also provides that service connection may be 
granted for any other disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1999).  

In addition, where a veteran served for 90 days or more, and 
an organic disease of the central nervous system, including 
sensorineural hearing loss, develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service-connected, even 
though there is no evidence of such disease in service.  See 
38 U.S.C.A. § 1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See 38 U.S.C.A. § 5107; 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth at 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Before service-connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold of any of the frequencies, 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; the 
auditory threshold for at least three of these frequencies is 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (1999).  

The veteran claims, in substance that he was a heavy 
artillery crewman during the Vietnam War, and that he manned 
a 155-millimeter (mm) howitzer during his tour of duty 
overseas.  He asserts that his currently diagnosed hearing 
loss in his right ear was the result of exposure to acoustic 
trauma incurred by the firing of some 200 to 300 rounds of 
155 mm ammunition daily while he was in Vietnam.  The 
veteran's service medical and service personnel records show 
that he served as a crewman on a self-propelled 155-mm 
howitzer in Vietnam during the Vietnam War.  The service 
medical records show that the veteran had sustained a 40-
decibel hearing loss at 4000 Hz in his left ear, but no 
hearing loss within the meaning of 38 C.F.R. § 3.385 in his 
right ear, at the time of separation from service.  

The report of a November 1997 VA audiometric test shows that 
the veteran had a 75 decibel hearing loss at 3000 Hz and 90 
decibels at 4000 Hz in his right ear.  Such hearing loss 
constitutes a hearing loss disability under 38 C.F.R. 
§ 3.385.  The veteran underwent a VA rating examination in 
May 1998, in which the results of the audiometric examination 
were essentially consistent with the audiometry report of 
November 1997.  The examiner who conducted the May 1998 VA 
examination, concluded that the veteran had handicapping mild 
to profound sensorineural hearing loss, bilaterally, as well 
as tinnitus, which was consistent with the degree and 
configuration of measured hearing loss.  

Service connection for left ear hearing loss was granted by 
the August 1998 rating examination on the basis that the 
veteran was found to have had a hearing loss disability in 
his left ear at the time of his discharge from service, and 
because he had a current hearing loss disability at the time 
of the May 1998 rating examination.  As discussed above, the 
veteran has also been granted service connection for 
tinnitus.  

The Board notes that there is no medical opinion of record 
which specifically states that the veteran's right ear 
hearing loss is definitely related to exposure to hazardous 
noise in service.  However, the examiners have diagnosed 
bilateral hearing loss and tinnitus, and have related the 
veteran's tinnitus to his noise exposure during service.  
Significantly, no examiner has recorded any history of noise 
exposure other than the veteran's artillery experience in 
service.  The Board finds that the medical evidence implies 
that it is plausible that the veteran's right ear hearing 
loss is due to noise exposure in service, even though the 
medical evidence does not specifically so state.  Hodges v. 
West, 13 Vet. App. 287, 291 (2000).

Although the medical evidence of record is sufficient to 
imply that the veteran's claim of entitlement to service 
connection for right ear hearing loss is plausible, and 
therefore, well-grounded, further development of the evidence 
is required.  In this regard, the Board notes that the 
veteran's service entrance examination reflected auditory 
thresholds above 25 dB in two of the tested frequencies.  
This claim is remanded to the RO for further development, as 
discussed in the remand below.  38 U.S.C.A. § 5107(a).  


ORDER

The veteran's claim of entitlement to service connection for 
right ear hearing loss is well-grounded, and to this extent 
only, the appeal as to this issue is granted.

Service connection for bilateral tinnitus is granted.  


REMAND

As discussed above, the veteran's claim for service 
connection for a right ear hearing loss is well-grounded.  
The duty to assist in the development of that claim requires 
that VA examination of the right ear be conducted, to include 
review of the veteran's service entrance and separation 
examinations, intercurrent noise exposure, and other 
pertinent medical history, as well as evidence of current 
right ear hearing acuity.  The veteran's claim must then be 
considered under all applicable theories of entitlement, 
including service connection on the basis of aggravation.  
See generally Allen v. Brown, 7 Vet. App. 439 (1995).

As the determination of the appropriate initial evaluation 
for service-connected left ear hearing loss may be affected 
by the outcome of the claim for service connection for right 
ear hearing loss, the evaluation of left ear loss is deferred 
pending resolution of the claim for service connection for 
right ear hearing loss.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be offered the 
opportunity to submit or identify 
evidence relevant to the claim of 
entitlement to service connection for 
right ear hearing loss, or the claim for 
an increased evaluation for left ear 
hearing loss.  The RO should obtain 
relevant VA records from May 1998 to the 
present.

2.  The veteran should be afforded a VA 
examination with an appropriate 
specialist (or specialists) for the 
purpose of evaluating the etiology and 
severity of right ear hearing loss and 
severity of service-connected left ear 
hearing loss.  It is essential that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examination(s).  Any tests or studies 
deemed necessary for complete evaluations 
should be accomplished.  In determining 
the etiology of right ear hearing loss, 
the examiner should discuss the veteran's 
1967 service entrance audiology testing 
results, his 1969 service separation 
audiology testing results, and history of 
noise exposure, and the examiner should 
prove an opinion as to whether it is at 
least as likely as not that the veteran's 
right ear hearing loss was incurred or 
aggravated in service.  

3.  After this is accomplished, the RO 
should again consider the veteran's claim 
of entitlement to service connection for 
right ear hearing loss, including 
consideration under Allen, supra, and the 
claim for an increased (compensable) 
initial disability rating for left ear 
hearing loss.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

